UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1102



WILLIAM A. WHITE,

                                              Plaintiff - Appellant,

          versus


VICTORIA B. HAINES; DEBRA E. MCGHEE; ALPHONSO
JACKSON, Secretary of the Department of
Housing and Urban Development,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:05-cv-00020-jct)


Submitted:   June 28, 2006                  Decided:   July 17, 2006


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Kennett, Jr., Roanoke, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Julie C. Dudley, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William A. White appeals the district court’s order

dismissing his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), for

failure to state a claim upon which relief may be granted.                We have

reviewed the record and find no reversible error.

            White    filed     a   civil        complaint   against   Defendants,

officers of the Housing and Urban Development (“HUD”) agency,

alleging that they retaliated against him and violated his First

Amendment right to free speech by investigating whether, as a

landlord,    his    rental    practices      discriminated     against   African-

Americans.     In his appellate brief, White has not challenged the

district court’s decisions that he must exhaust his administrative

remedies before suing Defendants in their official capacities under

the Federal Tort Claims Act, and that Defendants are entitled to

qualified    immunity    from      suit    in    their   individual   capacities.

Challenges to these aspects of the district court’s decision are

accordingly deemed abandoned.             United States v. Al-Hamdi, 356 F.3d

564, 571 n.8 (4th Cir. 2004) (“It is a well settled rule that

contentions not raised in the argument section of the brief are

abandoned”).

            Of the two issues White raises in his appellate brief,

the issue of whether he was denied due process was not raised in

the district court.          We will not consider claims raised for the


                                      - 2 -
first time on appeal absent exceptional circumstances. See Muth v.

United States, 1 F.3d 246, 250 (4th Cir. 1993).                Because White does

not present exceptional circumstances meriting review of his due

process argument on appeal, we do not consider the merits of this

claim.

            The remaining issue is whether HUD’s Office of Fair

Housing and Equal Opportunity had the authority to investigate his

rental practices as a landlord, or whether HUD investigated his

rental practices without an “aggrieved party.” White stated in his

complaint   that   one    of   his   former      tenants     lodged    a    complaint

regarding his rental practices with the Roanoke Branch of the

National Association for the Advancement of Colored People (NAACP).

The NAACP in turn made a complaint to HUD.                   We conclude that the

Roanoke Chapter of the NAACP was a proper “aggrieved party” whose

complaint HUD had a statutory duty to investigate.                         See Havens

Realty   Corp    v.    Coleman,      455    U.S.       363   (1982);       42    U.S.C.

§   3610(a)(1)(B)(iv)     (2000).          Accordingly,       we   reject       White’s

argument that HUD lacked the authority to commence an investigation

into his rental practices.

            We   therefore     affirm      for   the    reasons    stated        by   the

district court.       White v. Haines, No. 7:05-cv-00020-jct (W.D. Va.

Dec. 19, 2005).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                                AFFIRMED

                                      - 3 -